Opinion filed April 2, 2015




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                No. 11-15-00039-CR
                                    ____________

                 EDDIE DALE UNDERWOOD, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 259th District Court
                                 Jones County, Texas
                              Trial Court Cause No. 6880


                      MEMORANDUM OPINION
       Eddie Dale Underwood, pro se, attempts to appeal from the trial court’s
denial of a motion requesting an out-of-time appeal of a 1992 nunc pro tunc order.
The trial court denied Appellant’s motion on February 5, 2015, and Appellant filed
a notice of appeal. Upon docketing the appeal, we notified Appellant by letter
dated March 5, 2015, that it did not appear that this court had jurisdiction in this
matter and that it did not appear that the trial court’s February 2015 order was a
final, appealable order. We requested that Appellant file a response showing
grounds to continue the appeal.
      Appellant filed a response but has not shown grounds upon which this
appeal may be continued. Appellant asserts that this court has jurisdiction because
his notice of appeal complies with TEX. R. APP. P. 25. We disagree. Mere
compliance with the Rules of Appellate Procedure does not bestow jurisdiction on
this court. Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). We hold
that this court has no jurisdiction to entertain an appeal from the trial court’s order
denying Appellant’s motion for an out-of-time appeal because that order is not a
final, appealable order. See Underwood v. State, No. 11-08-00128-CR, 2008 WL
2058548 (Tex. App.—Eastland May 15, 2008, pet. dism’d) (mem. op., not
designated for publication) (dismissing a previous appeal in which Appellant
attempted to attack the 1992 judgment nunc pro tunc by way of a 2008 motion to
vacate). Furthermore, an intermediate appellate court has no jurisdiction to grant
an out-of-time appeal or to consider a motion for an out-of-time appeal; the Texas
Court of Criminal Appeals is the only court with jurisdiction in final post-
conviction felony proceedings. Olivo, 918 S.W.2d at 522–24, 525 n.8; Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).
      This appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


April 2, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2